     Case 1:19-cv-10889-GHW Document 35 Filed 06/11/21 Page 1 of 2




                                       June 11 2021

By ECF
The Honorable Gregory H. Woods
United States District Court, Southern District of New York
500 Pearl Street
New York, New York 10007


                                       Re:     In Re: Foreign Economic Industrial Bank
                                               1:19-cv-10841-GHW
                                               In re: Larisa Ivanovna Markus
                                               1:19-cv-10889-GHW
                                               (collectively, the “Subject Appeals”)
                                               REQUEST FOR EXTENSION OF TIME
                                               TO FILE APPELLANTS’ BRIEF FROM
                                               06/14/2021 TO 09/13/2021 (ON
                                               CONSENT)


Dear Judge Woods:

         We are the attorneys for LM Realty 31B, LLC; LM Realty 27D, LLC; LM Realty
24C, LLC; LM Realty 23H, LLC; LM Realty 20A, LLC; LM Realty 18 West, LLC; The
Larisa Markus Revocable Trust; The Larmar Foundation; Protax Services Inc.; Protax
Services Consulting, Inc.; Ilya Bykov; First Integrated Construction, Inc.; and Innovative
Construction Group, Inc. (the “Discovery Parties”) in the underlying actions by the same
title currently pending before Judge Martin Glenn in the United States Bankruptcy Court,
Southern District of New York bearing case no. 19-10096 and case no. 16-13534,
respectively (the “Underlying Actions”). There is currently before you an appeal of a
discovery order which was entered in the Underlying Actions (the “Subject Decision”).
As the Subject Decision was entered in two actions, two separate case numbers (1:19-cv-
10841 and 1:19-cv-10889) have been generated as a result of same.

         We are writing to request an extension of time to file appellants’ brief. This is the
sixteenth request for an extension. The current deadline is June 14, 2021. Appellants are
requesting an extension of time to file their appellant brief to and through September 13,
2021. My adversary consents to the request. The reason for the request is that the parties
are moving ever closer to finalizing a settlement of the Underlying Actions. The
settlement documents have been executed and exchanged between the parties. Moreover,
it is my understanding that the Russian court has provided approval of those aspects of
the settlement which required such approval (the Underlying Actions are Chapter 15

                                              1
     Case 1:19-cv-10889-GHW Document 35 Filed 06/11/21 Page 2 of 2




proceedings originating in Russia). Moreover, the Foreign Representative had made an
application to file the settlement agreement under seal with the US Bankruptcy Court- a
pre-requisite step pursuant to the terms of the settlement. It is my understanding that an
application to have the US Bankruptcy Court approve the settlement will be filed
imminently by the Foreign Representative.

         As had been previously explained to the Court, settlement of this matter has been
prolonged and complicated by the fact that this is originally a Russian bankruptcy
proceeding- where matters operate differently than they do here- and involves persons
and property located in multinational jurisdictions. At this juncture, it is almost certain
that the appeal of the Subject Decision will become moot because of the settlement.

        Moreover, this request is consistent with the request for extensions of the
discovery deadlines (of the very discovery issues which are the subject of this appeal),
requests which have been made jointly and with the consent of my adversary. A copy of
the most recent joint request made to the court in the Underlying Actions with respect to
the extension of such discovery deadlines- also for 90 days- is annexed hereto as Exhibit
A. A copy of the most recent order granting such request is annexed hereto as Exhibit B.


        Other than the deadline for appellees to file their respective opposition brief and
the deadline to file the reply brief, no other deadlines will be affected by the granting of
this request.

       I thank the Court for its attention to this matter.

                                       Respectfully submitted,

                                               /s

                                       Daniel A. Singer

cc: all counsel by ECF




                                              2
